This is an appeal from an order dissolving an attachment in an action by the Bank Commissioner in his official capacity against the defendant on a promissory note.
It appears that, under the state of the record, the appeal can be disposed of upon the merits. The district court entered a judgment staying the effect of the dissolution of the order of attachment for 30 days. The plaintiff in error seeks to have that stay of execution continued and the defendant in error takes the position that, the district court having heard the evidence and having entered an order dissolving the attachment that order should be sustained.
This makes it necessary to determine upon the merits and upon the record of the entire case what should be done with the order dissolving attachment dated October 5, 1933.
We have carefully searched the record and find no error in the order of the court dissolving the writ of attachment. The judgment of the lower court is affirmed.